Seevers, J.
i. usury: toagent.lons The mortgage was executed in 1875, to secure four promissory notes for one thousand dollars each, with ten per cent interest from date. The defendant, Brown, applied to John Furguson, of Charles City, Iowa, to negotiate for him a loan of four thousand dollars and agreed to pay him for so doing a commission of seven and one-half per cent. Furguson forwarded Brown’s proposition to Holland, Furguson & Co., of Rockford, Illinois, who, as agents of the plaintiff’s, furnished the money and made the loans. They retained two hundred dollars as their commission, and forwarded thirty-eight hundred dollars to John Furguson, who set aside one hundred dollars for his services, and gave the defendant, Brown, thirty-seven hundred dollars.
The defendants claim at least one of the plaintiffs had knowledge Holland, Dickerson & Co. received the two hundred dollars aforesaid at the time the loan was made, and, therefore, that the'plaintiffs through their said agents exacted and received more than ten per cent interest.' We are constrained to say this proposition is not well taken.
*427John Eurguson had the right to do as he pleased with the three hundred dollars Brown agreed to pay him. He could, if he saw proper, divide with Holland, Eurguson & Co., and if he could not negotiate the loan otherwise, it possibly was his duty to Brown to do so. John Eurguson was the agent of the defendant, Brown, and any contract made between them alone could not have the effect of tainting such contract with usury so far as the plaintiffs are -concerned. Smith v. Wolf. 55 Iowa, 555.
. Aeeibmed.